Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 10/7/2021.  Claims 132-151 are pending for examination, the rejection cited as stated below.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 132-151 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 132-151 of co-pending application 17601676.  As to claim 132, although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the independent claim 132 of the instant application are claimed in claim 132 of the co-pending application, i.e., claim 132 of the co-pending application is more specific.  Thus the invention of claim 132 of the patent is in effect a "species" of the "generic" invention of claim 132 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Claims 133-151 are similarly rejected.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 132-136 and 141-147 are rejected under 35 U.S.C. 103 as being unpatentable over DAWES et al (US 20170257257) in view of Sweeney et al (US 2017/0352255).
As to claim 132, DAWES discloses a system for providing integrated security control, the system comprising: 
a security cloud server ([0063], “Additionally, rules running locally at the premises (e.g., CPE) and at a cloud-based server control interaction under an embodiment. For example, a door opens at the premises causing a sensor signal to be sent to the security panel, and the security panel in turn provides notification of the sensor event to a gateway. Rule(s) running at the gateway cause the gateway to issue a request to a cloud-based server for an action by a particular connected device (e.g., camera device at the premises, camera device at a different premises, etc.”); and 
a security communicator device configured to communicate with the security cloud server via one or more networks, the security communicator device configured to be connected to an existing security panel at a premises ([0063], “… a door opens at the premises causing a sensor signal to be sent to the security panel, and the security panel in turn provides notification of the sensor event to a gateway. Rule(s) running at the gateway cause the gateway to issue a request to a cloud-based...” wherein the gateway is a security communicator device) and further configured to perform operations comprising:
receiving a signal from the existing security panel, the signal representative of an existing device connected to the existing security panel ([0063], “…a door opens at the premises causing a sensor signal to be sent to the security panel, and the security panel in turn provides notification of the sensor event to a gateway” wherein the sensor is an existing device connected to the exiting security panel);
transmitting the signal to the security cloud server ([0063], “…a door opens at the premises causing a sensor signal to be sent to the security panel, and the security panel in turn provides notification of the sensor event to a gateway. Rule(s) running at the gateway cause the gateway to issue a request to a cloud-based server for an action by a particular connected device (e.g., camera device at the premises, camera device at a different premises, etc.)”); and
receiving a control signal from the security cloud server, the control signal representative of a security action determined based on the signal and controlling a device connected with the existing security panel using the control signal ([0063], “… Rule(s) running at the gateway cause the gateway to issue a request to a cloud-based server for an action by a particular connected device (e.g., camera device at the premises, camera device at a different premises, etc.). Rule(s) running at the server generate a command or control signal to perform the action and send the command to the particular connected device”), 
but does not expressly disclose:
receiving a peripheral device signal representative of a peripheral device connected to the security communicator device; transmitting the peripheral device signal to the security cloud server;  the control signal is also based on the peripheral device signal; and controlling the existing security panel using the control signal.
Sweeney discloses a concept for receiving a peripheral device signal representative of a peripheral device connected to a security communicator device ([0004], “A door sensor, typically in the form of a magnet/reed switch combination, sends a signal to the central security panel indicating that a door has been opened. The central security panel, in response, generally allows the person some amount of time, typically 30 seconds, to disarm the system by entering a code into the keypad, which is typically located just inside one or more entry doors of the premises. The central security panel generally provides an indication of the amount of time remaining for the person to correctly enter the proper code in order to disarm the system, such as an intermittent beeping sound that becomes more rapid as the delay expiration time approaches or a display that literally provides a countdown sequence. the keypad”); transmitting the peripheral device signal to a security server (see citation above, the signal generated by the keypad); a control signal based on the peripheral device signal (see citation above, the disarm control signal); and controlling an existing security panel using the control signal ([0004], the control entity that controls the disarming is equivalent to a security panel).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine DAWES with Sweeney.  The suggestion/motivation of the combination would have been to provide security control (Sweeney, [0004]).
As to claim 143, see similar rejection to claim 132.
As to claim 133, DAWES-Sweeney discloses the system of claim 132, wherein controlling the existing security panel comprises: transmitting the control signal to the existing security panel, the control signal usable by the existing security panel to control the existing device (Sweeney, [0004], the entity that control disarming the alarm).
As to claim 144, see similar rejection to claim 133.
As to claim 134, DAWES-Sweeney discloses the system of claim 132, wherein the operations further comprises: controlling the peripheral device based on the control signal (Sweeney, [0004], the keypad and the alarm  in combination can be considered a peripheral security device). 
As to claim 145, see similar rejection to claim 134.
As to claim 135, DAWES-Sweeney discloses the system of claim 132, wherein the security action is determined using security control rules (Sweeney. [0004], whether to disarm is determined by the security control rules such as whether correct code is received and whether the code is received within a predetermined time).
As to claim 146, see similar rejection to claim 135.
As to claim 136, DAWES-Sweeney discloses the system of claim 135, wherein the security control rules include a list of actions to be taken based on different combinations between possible statuses of the existing device and possible statuses of the peripheral device (Sweeney, [0004], whether to disarm is based on status of the door and the status of the keypad).
As to claim 147, see similar rejection to claim 136. 
As to claim 141, DAWES-Sweeney discloses the system of claim 132, wherein the security communicator device is connected to one of data bus and/or telephone line of the existing security panel (DAWES, [0286]; also see figure 1 wherein  the LAN network can also be considered data bus).
As to claim 142, DAWES-Sweeney discloses the system of claim 132, wherein the networks include one or more of an Ethernet communication, a wireless communication, and a cellular communication (DAWES figures 14-15).
Claims 137-140 and 148-151 are rejected under 35 U.S.C. 103 as being unpatentable over DAWES in view of Sweeney, as applied to claim 132 above, and further in view of Barth et al (US 20180137727).
As to claim 137, DAWES-Sweeney discloses the claimed invention substantially as disclosed in claim 132, but does not expressly disclose converting the signal to a modified signal, the modified signal configured to be compatible with a protocol of the security communicator device.  Barth discloses a concept of converting a signal to a modified signal, the modified signal configured to be compatible with a protocol of a security communicator device ([0034]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine with DAWES-Sweeney with Barth.  The suggestion/motivation of the combination would have been to enable an existing/proprietary security panel to work with a new security system (Barth, [0034]).
As to claim 148, see similar rejection to claim 137.
As to claim 138, DAWES-Sweeney discloses the claimed invention substantially as discussed in claim 132, but does not expressly disclose converting the control signal to a modified control signal, the modified control signal configured to be compatible with a protocol of the existing security panel.  Barth discloses a concept of converting a control signal to a modified control signal, the modified control signal configured to be compatible with a protocol of an existing security panel ([0050]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine with DAWES-Sweeney with Barth.  The suggestion/motivation of the combination would have been to enable proper understanding of the signal received by an existing security panel (Barth, [0050]).
As to claim 149, see similar rejection to claim 138.
As to claim 139, DAWES-Sweeney-Barth discloses the system of claim 132, wherein the existing security panel is communicatively disconnected from a central monitoring station (DAWES, figure 7, the Security Panel does not communicate with the remote integrated app; also see Barth, [0026], “The security system associated with the security panel 110 may be functioning independently of the system 100 and/or the monitoring system associated with the keypad device 120. For instance, the security system 110 may be an existing system installed within the property 101 when the keypad device 120 is installed in the property”).
As to claim 150, see similar rejection to claim 139.
As to claim 140, DAWES-Sweeney-Barth discloses the system of claim 132, wherein the existing device and the peripheral device is arranged in a security zone being independently monitored and controlled (DAWES, figure 1, the sensor is a security device connected to the security panel only, wherein the smart device is connected to the connected device gateway only therefore can be considered an independently monitored security zone.  Also see Barth, [0097], “The sensors 134 can be devices that are not capable of directly exchanging communications with the security panel 110, e.g., aftermarket sensors that are installed at the property 101 and use a communication protocol that the security panel 110 does not use. The sensors 134 may be part of a monitoring system that is distinct and independent from the security system of the property 101.”).
As to claim 151, see similar rejection to claim 140.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/Primary Examiner, Art Unit 2458